Citation Nr: 1137203	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-31 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W. P.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claim.

In March 2009, the Veteran and W. P., his fiancé, testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in June 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that the issues on appeal before the Board previously included entitlement to service connection for a psychiatric disorder.  However, by rating action of the RO dated in December 2010, service connection for chronic adjustment disorder with depression and anxiety was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran's residuals of a lumbar strain are manifested by 40 degrees of flexion, 20 degrees of extension,  25 degrees of lateral flexion, and 25 degrees of rotation.

2.  As a result of the residuals of his low back strain, the Veteran experiences moderate right sided L4 lumbar radiculopathy.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent  for residuals of a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp.  2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010). 

2.  The criteria for a separate 20 percent disability rating for right sided L4 lumbar radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2006, January 2007, May 2008, February 2009, July 2009,  and October 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  The Veteran was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that the worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Veteran's residuals of a lumbar strain have been rated as 20 percent disabling under 38 C.F.R.  § 4.71a, Diagnostic Code 5237, which sets out the criteria  for rating a lumbosacral strain.  Under this diagnostic code provision, unless there is intervertebral disc syndrome, the disability is to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted for forward  flexion of the thoracolumbar spine greater than 30 degrees  but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.



A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent  disability rating is warranted for unfavorable ankylosis of  the entire thoracolumbar spine.

The maximum 100 percent  disability rating is warranted for unfavorable ankylosis of  the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235  to 5243 (2010).

It is noted that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  It is also noted that for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also 38 C.F.R. § 4.71, Plate V).  The combined range of motion refers  to the sum of the range of forward flexion, extension, left  and right lateral flexion, and left and right rotation.

Degenerative arthritis established by  X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent disability rating is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent disability ratings are combined, not added, under Diagnostic Code 5003. 

Where there is evidence of intervertebral disc syndrome, the disability may also be rated based upon incapacitating episodes where incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent disability rating.  With incapacitating episodes having a total duration  of at least four weeks but less than six weeks during the past 12 months, a 40 percent disability rating is warranted.  A maximum disability rating of 60 percent is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  It is noted that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010). 
The Veteran filed his claim for an increased disability rating for his service-connected residuals of a lumbar strain in April 2006.  He described experiencing increased pain, discomfort, and immobility.  He added that he was taking additional prescription pain medication for the pain.

A VA spine examination report dated in June 2006 shows that the Veteran reported daily back pain at a level of eight to nine on a scale of 10, with stiffness, in the small of his back, with the onset in the morning and lasting the entire day.  The pain was said to be sharp with twisting.  There was some radiation of the pain to the right knee.  He described daily flare-ups with increased pain that would last approximately two hours and would be alleviated with additional pain medication.  There were no specific precipitating factors.  There were no incapacitating episodes within the preceding 12 months.  He would sometimes use a cane or crutches.  He had a corset-type back brace which he was advised not to use very much.  Physical examination revealed that he was a well-developed, well-nourished, thin gentleman in no acute distress with a normal gait and posture.  There was diffuse tenderness to palpation of the low back.  Range of motion of the lumbar spine was 45 degrees of flexion, 15 degrees of extension, 15 degrees of lateral flexion, bilaterally, and 30  degrees of lateral rotation, bilaterally.  There was no additional limitation of motion with repetitive movement, or due to weakness or spasm.  The examiner could not speculate as to any additional limitation of motion during times of flare-ups as the Veteran was not currently having one.  Radiological testing revealed moderate dextroscoliosis, as well as mild multi-level spondylosis without clear evidence of any neural compression.   The diagnosis was lumbar spondylosis and scoliosis.  The examiner added that the Veteran had moderate limitation of motion as well as functional limitation inhibiting his ability to participate in gainful employment as well as freely participate in activities of daily living.

VA outpatient treatment records dated from September 2007 to May 2008 show that the Veteran continued to receive intermittent treatment for symptoms associated with his low back disability.

During his March 2009 hearing, the Veteran described experiencing increased pain, with decreased effectiveness of pain medication.  He noted having to use a cane for ambulation and occasionally using a brace.  He added that he had lost anywhere from 20 to 40 hours from his work due to his back symptoms.  He was still able to work, though, his activities as to lifting and carrying had been limited.  

A VA spine examination report dated in November 2009 shows that the Veteran reported increasing lumbar pain which was constant and which ranged from a five to eight in severity on a scale of 10.  He indicated that he would use a tens unit
daily.  He reported having had epidural injections with the last completed in January 2009.  He would use daily lumbar support.  He described fair response to treatment.  There was no history of urinary incontinence, urgency, or retention requiring catheterization.  There was no urinary frequency, nocturia, fecal incontinence, constipation, erectile dysfunction, falls, unsteadiness, or leg or foot weakness.  There was a history of numbness and paresthesias of the right leg following L4 to the knee, which was intermittent.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain of the entire lumbosacral spine.  The pain was described as constant, sharp in nature, and moderate to severe.  This was accompanied by dull radiating pain down the right left to the knee.  There were no flare-ups of the spinal condition.  There were no incapacitating episodes of lumbosacral pain in the preceding years (dating back to 2005) where he had been placed on bed rest by a physician.  He noted using a cane and being limited to 40 yards when walking.

Physical examination revealed an antalgic gait.  Posture was stooped, with a normal and symmetric head position.  There was no abnormal spine curvature.  There were right and left sided spasms noted.  There was no atrophy, guarding, or weakness.  There was pain and tenderness with motion.  The muscle spasm, localized tenderness or guarding were not severe enough to be responsible for the abnormal gait.  Muscle tone was normal with no motor or muscle impairment or atrophy.  There was right L4 lumbar radiculopathy to the foot.  Range of motion of the lumbosacral spine was to 40 degrees of flexion, 20 degrees of extension, 25 degrees of right and left lateral flexion, and 25 degrees of right and left lateral rotation.  There was objective evidence of pain on active range of motion.  There was no additional pain or limitation following repetitive motion.  Radiological studies revealed persistent scoliosis and multilevel facet hypertrophy with no acute osseous abnormalities; and persistent disc bulges throughout the lumbar spine resulting canal and foraminal narrowing or stenosis with no definite impingement.  There were findings suggestive of annular tears or fissures at L3-4 and L5-S1.  There were no incapacitating episodes due to intervertebral disc syndrome.  He was currently no employed due to retirement because his place of business closed down.

The diagnosis was chronic lumbosacral strain; degenerative joint disease and degenerative disc disease of the lumbosacral spine; and right sided L4 lumbar radiculopathy secondary to degenerative disc disease of the lumbosacral spine.  The examiner noted that there were significant effects on usual occupation in that there was decreased mobility and problems with lifting and carrying.  The effects on activities of daily living were noted as severe on ability to engage in chores, exercise, travel, and recreation (preventing sports); moderate on ability to shop; mild on ability to bathe, dress, toilet, groom; and none on ability to feed.  He was also noted to have to stop every 20 minutes while driving due to his lumbosacral spine disability.  The examiner added that the Veteran could engage in sedentary employment.  He would want to avoid occupations that involved prolonged driving such as taxi or bus driver.  He could perform desk or computer work.  There was no evidence of any economic inadaptability.  The examiner noted that there was no sciatica on examination, but there was right sided L4 radiculopathy which was moderate based on physical examination findings.  History of was said to be negative for any flare-ups.

In an Addendum to the November 2009 VA examination report dated in December 2010, the examiner opined that the diagnosed lumbosacral and degenerative joint disease/degenerative disc disease were diagnosed decades after discharge from service, and that the service-connected lumbosacral strain did not cause degenerative joint disease/degenerative disc disease.  The examiner also noted that the Veteran's post-service occupation required lifting and that the degenerative joint disease/degenerative disc disease was age or occupation related with no evidence of aggravation.

A VA medical record dated in February 2011 shows that it was said to be medically recognized that injuries to the spine early in life often lead to advanced degenerative changes later in life due to the resultant chronic ligament laxity and spine instability.  The examiner explained that tearing of ligaments and subluxation were manifest by local symptoms of pain accentuated by motion which stretches the ligaments and, eventually, symptoms of localized degenerative arthritis would be superimposed.

In considering the rating criteria, set forth above, in order for the Veteran to receive the next higher 40 percent disability rating pursuant to Diagnostic Code 5237 for a  disability of the thoracolumbar spine, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The June 2006 VA spine examination report specifically set forth that forward flexion was 45 degrees, and the November 2009 VA spine examination report shows that flexion was 40 degrees.  There is no competent medical evidence of record that the Veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less.   There is also no evidence of record that the Veteran has ankylosis of the thoracolumbar spine.  Therefore, a disability rating higher than the currently assigned 20 percent does not apply under the general rating formula for spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

Additionally, in order to receive the next higher 40 percent rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  As noted above, the VA examiners in June 2006 and November 2009 indicated that the Veteran had not had any incapacitating episodes in the preceding 12 months.  As such, a disability rating higher than the currently assigned 20 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id.

The Board notes that the schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The medical evidence has shown that there was no evidence of bladder complaints, bowel complaints, or erectile dysfunction.  As such, an additional separate disability rating for such neurological manifestations may not be assigned.  Id.

The Board also finds that a disability rating higher than that already assigned, based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  During the June 2006 and November 2009 VA examinations, the examiners indicated that there was no additional limitations following repetitive use.

Notwithstanding the foregoing, after reviewing the evidence on file, the Board finds that pursuant to Note (1), the Veteran is entitled to a separate 20 percent disability rating for radiculopathy of the lower right extremity under Diagnostic Code 8520.  In this regard, a 20 percent disability rating for lower extremity radiculopathy is warranted when the evidence shows moderate incomplete paralysis.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Specifically, the evidence over the course of this appeal has consistently reflected that the Veteran experiences radiculopathy of the right lower extremity associated with his low back disability.  In November 2009, the VA examiner concluded that there was right sided L4 radiculopathy which was moderate based on physical examination findings.  As there is moderate radiculopathy, the Board finds that a 20 percent disability rating is warranted for moderate incomplete paralysis of the right lower extremity.

The Board recognizes that in December 2010, the VA examiner opined that the diagnosed lumbosacral and degenerative joint and disc disease were diagnosed decades after discharge from service, and that the service-connected lumbosacral strain did not cause the degenerative joint and disc disease.  However, the VA examiner in February 2011 also opined that it was medically recognized that injuries to the spine early in life often lead to advanced degenerative changes later in life.  In light of the foregoing opposing opinions, the Board is unable to discern to what extent the Veteran's service-connected lumbar spine disability is responsible for the resulting radiculopathy.  As such, the Board must conclude that such symptomatology is solely attributable to the service-connected residuals of a lumbar strain.  See Mittleider v. West, 11 Vet .App. 181, 182 (1998) (application of benefit of the doubt doctrine requires Secretary to attribute inseparable disabilities to claimant's service-connected disability).

The next higher 40 percent disability rating for radiculopathy is warranted when moderately severe incomplete paralysis is present.  As the evidence specifically described the radiculopathy as moderate, and there is no evidence of moderately-severe or greater radiculopathy, the next higher 40 percent disability rating is not for application.

In sum, a higher disability rating is not warranted for the service-connected residuals of a lumbar strain.  Nonetheless, a separate 20 percent disability rating is warranted for the neurologic manifestations of the lower right extremity.  In reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.

The Board has considered the Veteran's assertions that his low back disability warrants a higher disability rating.  While he is competent to report that his symptoms are worse, the training and experience of medical personnel makes the VA physicians' findings more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

The Board has considered whether a staged rating is appropriate, however, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's residuals of a low back strain do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's residuals of a low back strain is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the neurological manifestations of the low back disability have been awarded a separate 20 percent disability rating.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating greater than 20 percent for service-connected lumbar strain is denied.

A separate 20 percent disability rating for right sided L4 lumbar radiculopathy is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


